  Case 3:19-cv-01763-B Document 64 Filed 08/02/21                      Page 1 of 15 PageID 5203



                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

 HEATHER GUSMAN,                                    §
                                                    §
      Plaintiff,                                    §
                                                    §
 v.                                                 §        CIVIL ACTION NO. 3:19-CV-1763-B
                                                    §
 KROGER TEXAS, L.P.,                                §
                                                    §
      Defendant.                                    §

                             MEMORANDUM OPINION AND ORDER

         Before the Court are Plaintiff Heather Gusman’s Motion for Partial Summary Judgment (Doc.

33) and Defendant Kroger Texas, L.P. (“Kroger”)’s Motion for Summary Judgment (Doc. 37). For

the reasons that follow, both motions are DENIED. Further, Gusman’s objections as set forth in her

response (Doc. 43) to Kroger’s motion are MOOT.

                                                        I.

                                            BACKGROUND1

         This case concerns an injury sustained by Gusman while working at a Kroger grocery store

in Burleson, Texas (“the Store”). On January 8, 2019, Gusman was working at the Store as a floor

supervisor. Doc. 34, Pl.’s Br., 6–7; Doc. 38, Def.’s Br., 3–4. Another Kroger employee, Solomon Van

Buren was working at the Store as a courtesy clerk.2 Doc. 34, Pl.’s Br., 6–7; Doc. 38, Def.’s Br., 3–4.

         That day, Gusman alleges, “the [S]tore was busy and understaffed[.]” Doc. 34, Pl.’s Br., 7.


         1
             The Court draws the facts from the parties’ pleadings and the summary-judgment record.
         2
          The duties of a courtesy clerk “include[] bagging customers’ groceries, helping customers out with
their groceries, and retrieving shopping carts from the parking lot.” Doc. 38, Def.’s Br., 4.

                                                    -1-
  Case 3:19-cv-01763-B Document 64 Filed 08/02/21                         Page 2 of 15 PageID 5204



At some point, “the [S]tore ran out of grocery carts on one side,” and Gusman went out to the

parking lot to assist Van Buren in retrieving carts.3 Id. at 6–7; Doc. 38, Def.’s Br., 9. Gusman claims

that she “was never trained on how to gather carts.” Doc. 34, Pl.’s Br., 7. Kroger, on the other hand,

asserts that Gusman had “received training on parking lot safety . . . which includes . . . shopping cart

retrieval[.]” Doc. 38, Def.’s Br., 5. Pursuant to Kroger’s safety policy, “[c]art retrieval straps shall be

used when retrieving more than two carts.” Doc. 36, Pl.’s App., 48. Additionally, per the 2015 safety

policy—on which Kroger asserts that Gusman received training—“no more than eight carts could

be moved at any one time – that many only if using a cart strap.” Doc. 38, Def.’s Br., 7. That number

was reduced to six carts pursuant to updated safety policies effectuated in 2016. Id.

        Despite Kroger’s safety policies, Van Buren was attempting “to move approximately 50 carts

at once to where they were needed.” Doc. 34, Pl.’s Br., 7; see also Doc. 38, Def.’s Br., 7. Moreover,

Van Buren “was not using any cart straps because all of them were either lost or broken.” Doc. 34,

Pl.’s Br., 7.4 Gusman did not stop Van Buren, but instead helped him by guiding the carts into the

cart corral while Van Buren pushed the carts from the back. Doc. 34, Pl.’s Br., 8–9; Doc. 38, Def.’s

Br., 9–10. While doing so, Gusman’s arm became “wedged between two carts and, when Van Buren

continued pushing the carts, [Gusman] injured her arm.” Doc. 38, Def.’s Br., 10; see also Doc. 34,

Pl.’s Br., 9. Gusman claims that her “arm immediately started burning and swelling” and that she




        3
          Gusman claims that she was directed to do so by a superior, Doc. 34, Pl.’s Br., 7, while Kroger claims
that Gusman did so on her own directive and that Gusman directed Van Buren to retrieve the carts. Doc.
38, Def.’s Br., 9.
        4
          Kroger points out that Van Buren could not have used a cart strap for this amount of carts, even
if they were available, because “a cart strap can only accommodate 7 or 8 shopping carts.” Doc. 38, Def.’s Br.,
8.

                                                     -2-
  Case 3:19-cv-01763-B Document 64 Filed 08/02/21                    Page 3 of 15 PageID 5205



“remains in excruciating pain and has extremely limited use of that arm.” Doc. 34, Pl.’s Br., 9.

        On June 19, 2019, Gusman filed suit in Texas state court, asserting negligence claims for

direct and vicarious liability against Kroger. See generally Doc. 1-2, Notice of Removal Exs., 9–19

(petition). Kroger removed the case to this Court on July 24, 2019, invoking the Court’s diversity

jurisdiction. Doc. 1, Notice of Removal, 1. On June 15, 2021, Gusman filed a motion for partial

summary judgment (Doc. 33). On June 18, 2021, Kroger filed a motion for summary judgment (Doc.

37). Both motions have been fully briefed and are ripe for review.

                                                  II.

                                       LEGAL STANDARD

        Federal Rule of Civil Procedure 56(a) provides that summary judgment is appropriate “if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). The substantive law governing a matter

determines which facts are material to a case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). The summary-judgment movant bears the burden of proving that no genuine issue of

material fact exists. Latimer v. Smithkline & French Lab’ys, 919 F.2d 301, 303 (5th Cir. 1990). Usually,

this requires the movant to identify “those portions of the pleadings, depositions, answers to

interrogatories, and admissions on file, together with affidavits, if any, which it believes demonstrate

the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(quotation marks omitted).

        Once the summary-judgment movant has met this burden, the burden shifts to the

non-movant to “go beyond the pleadings and designate specific facts” showing that a genuine issue

exists. Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (per curiam) (citing Celotex, 477

                                                 -3-
  Case 3:19-cv-01763-B Document 64 Filed 08/02/21                     Page 4 of 15 PageID 5206



U.S. at 325). “This burden is not satisfied with ‘some metaphysical doubt as to the material facts,’

by ‘conclusory allegations,’ by ‘unsubstantiated assertions,’ or by only a ‘scintilla’ of evidence.” Id.

(citations omitted). Instead, the non-moving party must “come forward with specific facts showing

that there is a genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986) (emphasis and quotation marks omitted).

        “[C]ourts are required to view the facts and draw reasonable inferences in the light most

favorable to the party opposing the summary[-]judgment motion.” Scott v. Harris, 550 U.S. 372, 378

(2007) (alterations incorporated) (quotations marks omitted). But the Court need not “sift through

the record in search of evidence to support a party’s opposition to summary judgment.” Ragas v.

Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citation and quotation marks omitted).

If the non-movant is unable to make the required showing, the Court must grant summary judgment.

Little, 37 F.3d at 1076.

                                                   III.

                                              ANALYSIS

        In their respective motion briefs, each party asks the Court to enter summary judgment on

Kroger’s liability. See Doc. 34, Pl.’s Br., 6; Doc. 38, Def.’s Br., 1. Thus, the Court must determine

whether a genuine issue of material fact exists as to Kroger’s negligence. See Celotex, 477 U.S. at 323.

        In Texas, a plaintiff seeking to prove negligence must establish: “(1) a legal duty owed to the

plaintiff by the defendant; (2) a breach of that duty; (3) an actual injury to the plaintiff; and (4) a

showing that the breach was the proximate cause of the injury.” Gutierrez v. Excel Corp., 106 F.3d

683, 687 (5th Cir. 1997) (citation omitted).



                                                  -4-
  Case 3:19-cv-01763-B Document 64 Filed 08/02/21                 Page 5 of 15 PageID 5207



A.     Kroger’s Motion for Summary Judgment Is Denied.

       Kroger argues that the Court should grant summary judgment in its favor because Gusman

cannot prevail on any of her claims as a matter of law. Doc. 38, Def.’s Br., 1. The Court disagrees,

finding that genuine issues of material fact exist as to whether Gusman may succeed on her claims.

Accordingly, the Court DENIES Kroger’s motion for summary judgment.

       As a preliminary matter, Gusman asserts—and Kroger does not dispute—that Kroger is a

nonsubscriber under the Texas Workers’ Compensation Act (TWCA). “To encourage employers

to obtain workers’ compensation insurance, [the TWCA] penalizes nonsubscribers by precluding

them from asserting certain common-law defenses in their employees’ personal-injury actions[.]”

Kroger Co. v. Keng, 23 S.W.3d 347, 349 (Tex. 2000). Thus, in an action against a

nonsubscriber-employer “to recover damages for personal injuries or death sustained by an employee

in the course and scope of the employment,” the TWCA precludes a nonsubscriber from asserting

that “(1) the employee was guilty of contributory negligence; (2) the employee assumed the risk of

injury or death; or (3) the injury or death was caused by the negligence of a fellow employee.” Tex.

Lab. Code. § 406.033; see also Odom v. Kroger Tex., L.P., 2014 WL 585329, at *3 (N.D. Tex. Feb.

14, 2014) (“Kroger is a non-subscribing employer . . . Kroger cannot rely on the defense of

contributory negligence, assumption of risk, or the fellow-servant rule.”). Accordingly, Kroger can

only defend against Gusman’s negligence claims by demonstrating that Gusman cannot establish one

or more elements of her claims. See Odom, 2014 WL 585329, at *3. And indeed, that is what Kroger

attempts to do.

       First, Kroger argues that Gusman’s claims fail because Gusman “cannot establish the

threshold element of ‘duty.’” Doc. 38, Def.’s Br., 1. Next, Kroger argues that Gusman “was the sole

                                               -5-
  Case 3:19-cv-01763-B Document 64 Filed 08/02/21                 Page 6 of 15 PageID 5208



proximate cause of her injur[y],” thus negating the element of causation. Id. The Court addresses

both arguments below and finds that genuine issues of material fact exist as to whether Gusman may

succeed on her claims.

       1.      Existence of a duty

       “The existence of a duty is a threshold question of law,” and “[t]he nonexistence of duty ends

the inquiry into whether negligence liability may be imposed.” Saucedo v. Horner, 329 S.W.3d 825,

830 (Tex. App.—El Paso 2010, no pet.). Kroger argues that summary judgment is proper because

it did not owe a duty to Gusman to warn or protect her from “the risk of trying to move a train of 50

or more shopping carts[.]” Doc. 38, Def.’s Br., 15. The Court disagrees.

       “[A]s [Gusman]’s employer, [Kroger] had the nondelegable duty to use ordinary care in

providing [Gusman] with a safe workplace.” Leitch v. Hornsby, 935 S.W.2d 114, 118 (Tex. 1996)

(citations omitted). This duty required Kroger to “warn [Gusman] of the hazards of employment and

provide needed safety equipment or assistance.” Kroger Co. v. Elwood, 197 S.W.3d 793, 794 (Tex.

2006) (per curiam) (citations omitted). However, “an employer is not an insurer of its employees’

safety.” Id. And under Texas law, Kroger thus “owe[d] no duty to warn of hazards that are commonly

known or already appreciated by” Gusman. Id.

       Kroger suggests that Gusman already appreciated the hazard that led to her injury because

of the safety training she received from Kroger. Doc. 38, Def.’s Br., 5–8. However, genuine issues of

material fact exist as to whether Gusman appreciated the dangers of assisting Van Buren in moving

the large train of carts. Though Gusman asserts that she was not trained on moving carts, Doc. 34,

Pl.’s Br., 19–20, Kroger shows that Gusman “admitted that she was trained in response to [Kroger’s]

Requests for Admissions[.]” Doc. 41, Def.’s Resp., 6. Even if Gusman was trained, however, the

                                                -6-
  Case 3:19-cv-01763-B Document 64 Filed 08/02/21                       Page 7 of 15 PageID 5209



Court cannot determine from the evidence whether the training was adequate or the policies were

subsequently enforced such that Gusman appreciated the dangers of “mov[ing] a train of 50 or more

shopping carts[.]” See Doc. 38, Def.’s Br., 15. Thus, a genuine issue of material fact exists as to

whether Gusman appreciated the hazard at issue.

        Next, Kroger argues that, regardless of Gusman’s training, Kroger “ow[ed] no duty to

[Gusman] to warn of the hazards” that led to her injury because “there can be no question that the

risk of trying to move a train of 50 or more shopping carts is obvious and commonly known to any

reasonable person.” Doc. 38, Def.’s Br., 15, 19–20. In support, Kroger cites three opinions of the

Texas Supreme Court in which the court found that certain hazards were commonly known. See

Doc. 38, Def.’s Br. 13–14.

        First, in Brookshire Grocery Co. v. Goss, a grocery store employee was injured when she hit her

shin on a “lowboy” cart5 after she had previously “successfully stepped over the cart[.]” 262 S.W.3d

793, 795 (Tex. 2008) (per curiam). There, the Texas Supreme Court found that the employer did

not owe a duty to warn its employee of the dangers of tripping over the lowboy, as “[a] stationary,

loaded lowboy is easily visible, and [the employee] saw it upon entering the” area where she fell. Id.

Indeed, the danger of “stepping over a lowboy . . . is a danger apparent to anyone, including [the

employee].” Id. And the employee in Goss clearly appreciated the danger, as she “had both previously

encountered lowboys in the course of her work and was able to safely navigate around this lowboy[.]”

Id.



        5
           According to the Texas Supreme Court, “a lowboy cart measures roughly two-and-a-half feet by five
feet and its bed sits about ten inches off the ground. It has four wheels and a handle on one end and measures
about forty-two inches from the ground up.” Goss, 262 S.W.3d at 794 n.1.

                                                    -7-
  Case 3:19-cv-01763-B Document 64 Filed 08/02/21                     Page 8 of 15 PageID 5210



        Next, in Kroger Co. v. Elwood, the plaintiff-employee “was injured when a customer shut her

vehicle door on his hand while he was transferring items from a grocery cart to the vehicle[.]” 197

S.W.3d at 794. In light of the employee’s admission that “he knew it was dangerous to place his hand

in a vehicle’s doorjamb,” and in the absence of “evidence that other courtesy clerks sustained similar

injuries,” the Texas Supreme Court concluded that defendant-employer did not owe a duty to the

employee to warn about the dangers of placing one’s hand in a doorjamb. Id. at 795.

        Finally, in Jack in the Box, Inc. v. Skiles, a lift gate on a food delivery truck broke while items

were still inside. 221 S.W.3d 566, 567 (Tex. 2007) (per curiam). Though the defendant-employer’s

policy required delivery persons to suspend deliveries until the lift gate could be fixed, the plaintiff-

employee attempted to use a ladder to climb over the broken lift gate and was injured in the process.

Id. There, the Texas Supreme Court did not impose a duty on the employer to warn against that

action, as “[t]he dangers associated with the use of a ladder to climb over a lift gate are common and

obvious to anyone.” Id. at 569.

        However, the facts of this case are different than those in the cases cited by Kroger, and the

Court does not find that the risk of trying to move a train of 50 or more shopping carts is obvious or

commonly known. In Goss, Elwood, and Skiles, the dangers faced by the employees were those

dangers inherent in everyday life. See id. at 567; 262 S.W.3d at 794; 197 S.W.3d at 794. Indeed,

nearly any person with the ability to walk has tripped over a low-sitting object. And nearly any person

with hands and fingers has caught them in a door or hinge. Further, the dangers of ladders are

commonly known, especially where used incorrectly. Here, however, the act of moving multiple

grocery carts is not a task undertaken by most people. And the risk of having one’s arm “crush[ed]”

between grocery carts is not a commonly encountered risk, like the risk of tripping, getting one’s

                                                   -8-
  Case 3:19-cv-01763-B Document 64 Filed 08/02/21                  Page 9 of 15 PageID 5211



hand caught in a door, or injuring oneself by misusing a ladder. See Doc. 34, Pl.’s Br., 9.

       Whether an employer has the duty to warn its employees “depends on a legal analysis

balancing a number of factors, including the risk, foreseeability, and likelihood of injury, and the

consequences of placing the burden on the defendant.” Gen. Elec. Co. v. Moritz, 257 S.W.3d 211,

218 (Tex. 2008). And these factors do not weigh against finding a duty in this case. Indeed, Kroger

does not argue that the dangers of moving multiple carts are commonly known. Rather, Kroger takes

issue with the number of carts that Gusman and Van Buren moved. See Doc. 38, Def.’s Br., 19–20.

Kroger claims that Gusman “knew she was not allowed to move more than eight carts at a time,”

pursuant to Kroger’s 2015 policy. Id. at 5. But it is not common knowledge that moving more than

eight carts is any more dangerous than moving eight or less. Indeed, while a “50-cart train” may be

“near-impossible” to physically move, the risk of “wedg[ing]” one’s arm “between two carts” is not

any more foreseeable for the average person than it is during an attempt to move a five-cart train.

See id. at 10, 19–20. Moreover, the fact that two employees—Gusman and Van Buren—were moving

the carts, rather than one, seems to diminish the risks associated with the act. Accordingly, the

Court does not find that Gusman’s act of assisting Van Buren in moving the cart-train was a hazard

that is commonly known.

       Finally, Kroger’s duty to Gusman “include[d] an obligation to provide adequate help under

the circumstances for the performance of required work.” Werner v. Colwell, 909 S.W.2d 866, 869

(Tex. 1995) (citing W. Union Tel. Co. v. Coker, 204 S.W.2d 977, 978 (1947)). Here, Gusman has

alleged and provided evidence that the Store “was busy and understaffed” and that “[a]ll of Kroger’s

[cart] straps were either broken or missing” on the day that she was injured. Doc. 34, Pl.’s Br., 5–6.

Though Kroger asserts that “the fact that a cart strap was not available on the day of the Incident

                                                -9-
 Case 3:19-cv-01763-B Document 64 Filed 08/02/21                      Page 10 of 15 PageID 5212



is wholly irrelevant,” Doc. 38, Def.’s Br., 8, the Court finds that it is relevant to the determination

of whether Kroger breached its “duty to furnish [Gusman] with safe and suitable equipment so that

[s]he may carry on the work with reasonable safety.” See McMillian v. Hearne, 584 S.W.3d 505, 512

(Tex. App.—Texarkana 2019, no pet.). Although “a cart strap could not have been used on a train

of 50 shopping carts,” Doc. 38, Def.’s Br., 8, this does not excuse Kroger from its duty, as it is entirely

possible that Van Buren would not have attempted to move that many carts had Kroger furnished

the safety straps.

        Overall, Kroger owed the “duty to use ordinary care in providing [Gusman] with a safe

workplace.” Leitch, 935 S.W.2d at 118 (citations omitted). And a genuine issue of material fact exists

as to whether Kroger breached that duty.

        2.      Sole proximate cause

        Even if Kroger and Van Buren were negligent, Gusman must prove that their negligence

proximately caused Gusman’s injury. See Gutierrez, 106 F.3d at 687. Kroger asserts that summary

judgment should be granted in its favor because Gusman cannot prove that Kroger or Van Buren

proximately caused Gusman’s injury. See Doc. 38, Def.’s Br., 20. Rather, Kroger states that Gusman’s

“dangerous decision and risky behavior directing and assisting [Van Buren] to move a 50-cart train

of shopping carts was the sole proximate cause of [Gusman’s] accident and injur[y].” Id. “[B]ut for

[Gusman’s] decision to assist Van Buren in violating Kroger policy,” Kroger argues, “her injury would

not have occurred.” Id. at 21–22. The Court declines to agree at this stage and finds that the

proximate cause of Gusman’s injury is a question for the jury.

        “In Texas, proximate cause has two factors: cause in fact and foreseeability.” Gutierrez, 106

F.3d at 687 (citation omitted). “Cause in fact is ‘but for cause,’ meaning the negligent act or omission

                                                  - 10 -
 Case 3:19-cv-01763-B Document 64 Filed 08/02/21                    Page 11 of 15 PageID 5213



was a substantial factor in bringing about the injury and without which no harm would have been

incurred.” El Chico Corp. v. Poole, 732 S.W.2d 306, 313 (Tex. 1987). “Foreseeability means that a

person of ordinary intelligence should have anticipated the dangers that his negligence created.”

Gutierrez, 106 F.3d at 687 (citing Poole, 732 S.W.2d at 313). Proximate cause “must be established

by probative evidence, not by mere conjecture or guess.” Id. (citing Doe v. Boys Clubs of Greater Dall.,

Inc., 907 S.W.2d 472, 477 (Tex.1995)). Thus, “[c]ausation is a question of fact for the jury, and the

jury has broad latitude to infer proximate cause from the evidence and circumstances surrounding

an event.” Id. (citations omitted).

        A jury could find that Kroger was negligent in failing to warn Gusman or furnish necessary

equipment, and that Van Buren was negligent in attempting to move the carts. And a jury could find

that Kroger or Van Buren’s negligence was a but-for cause of Gusman’s injury and that Gusman’s

injury was foreseeable. See Poole, 732 S.W.2d at 313. Thus, while a jury could find that Gusman’s

actions were the sole proximate cause of her injury, the jury could also find that her injury was

proximately caused by Kroger’s and/or Van Buren’s negligence. And because the TWCA precludes

Kroger from asserting a defense of contributory negligence, it is of no consequence that Gusman’s

own negligence may have contributed to her injury, so long as Kroger’s or Van Buren’s negligence

was one of the contributing proximate causes.

        In sum, genuine issues of material fact exist as to whether Kroger breached a duty to Gusman

and whether any such breach was a proximate cause of Gusman’s injury. Thus, the Court DENIES

Kroger’s motion for summary judgment (Doc. 37).

B.      Gusman’s Motion for Partial Summary Judgment Is Denied.

        Gusman seeks “summary judgment as to Kroger’s liability in this case[,] . . . leaving only

                                                 - 11 -
 Case 3:19-cv-01763-B Document 64 Filed 08/02/21                   Page 12 of 15 PageID 5214



Gusman’s damages to be determined” by the jury. Doc. 34, Pl.’s Br., 5. Indeed, Gusman asserts that

the evidence proves that Kroger is vicariously liable for the negligence of Van Buren, as well as

directly liable for Kroger’s own negligence. Id. at 12–20. The Court DENIES Gusman’s motion for

partial summary judgment, as genuine issues of material fact exist as to all of Gusman’s claims.

       1.      Vicarious liability

       Gusman seeks to hold Kroger vicariously liable for the acts of its employee, Van Buren. Doc.

1-2, Notice of Removal Exs., 12. “Under the doctrine of respondeat superior, an employer is vicariously

liable for the torts of its employee only when the employee is acting within the course and scope of

employment.” Doe v. Apostolic Assembly of Faith in Christ Jesus, 452 F.Supp.3d 503, 517 (W.D. Tex.

2020) (citing Minyard Food Stores, Inc. v. Goodman, 80 S.W.3d 573, 576 (Tex. 2002)). Gusman

claims that in “attempt[ing] to move 50 carts at once,” Van Buren acted negligently, and that his

“negligence was a proximate cause of Gusman’s injury.” Doc. 34, Pl.’s Br., 13, 15. Indeed, Gusman

points out that Van Buren failed to abide by Kroger’s training and policies, which “prohibited its

courtesy clerks from moving more than six to eight carts at any one time, and expressly required that

they use a cart strap anytime they were moving more than two.” Id. at 13–14.

       The parties do not dispute that Van Buren acted within the scope of his employment with

Kroger when Gusman was injured. Id. at 12; see generally Doc. 38, Def.’s Br.; Doc. 41, Def.’s Resp.;

Doc. 50, Def.’s Reply. And they agree that Van Buren pushed the large cart-train and injured

Gusman. Doc., 34, Pl.’s Br., 8–9; Doc. 38, Def.’s Br., 9–10. What is in dispute, however, is whether

Van Buren’s acts constituted negligence. “[G]enerally, questions of negligence . . . are quintessential

jury questions.” UDR Tex. Props., L.P. v. Petrie, 517 S.W.3d 98, 105 (Tex. 2017) (Willett, J.,

concurring). This case is no exception.

                                                - 12 -
 Case 3:19-cv-01763-B Document 64 Filed 08/02/21                    Page 13 of 15 PageID 5215



        To prove negligence, “a plaintiff must show that a defendant either did something an

ordinarily prudent person exercising ordinary care would not have done under the circumstances,

or that the defendant failed to do that which an ordinarily prudent person would have done in the

exercise of ordinary care.” Boudreaux v. Swift Transp. Co., Inc., 402 F.3d 536, 541 (5th Cir. 2005)

(citing Caldwell v. Curioni, 125 S.W.3d 784, 793 (Tex. App.—Dallas 2004, pet. denied)). However,

“[t]he Texas Supreme Court has refused to create a standard of care or duty based upon internal

policies, and the failure to follow such policies does not give rise to a cause of action[.]” Owens v.

Comerica Bank, 229 S.W.3d 544, 547 (Tex. App.—Dallas 2007, no pet.) (citing FFE Transp. Servs.,

Inc. v. Fulgham, 154 S.W.3d 84, 92 (Tex. 2006); Guerra v. Regions Bank, 188 S.W.3d 744, 747 (Tex.

2006)). While Kroger’s policies “may be evidence of the standard of care,” they are not determinative

of fault or the applicable standard of care in this negligence case. See Mills v. Angel, 995 S.W.2d 262,

268 (Tex. App.—Texarkana 1999, no pet.). Thus, while Gusman’s evidence shows that Van Buren

failed to abide by Kroger’s policies, such a failure does not necessarily mean that Van Buren “failed

to do that which an ordinarily prudent person would have done in the exercise of ordinary care.” See

id. In other words, failure to abide by Kroger’s policy does not, as a matter of course, equate to

negligence. The jury must decide whether Van Buren acted negligently in violating Kroger’s policies.

        Because a genuine issue of material fact exists as to whether Van Buren’s actions constituted

negligence, Gusman’s request for summary judgment on her vicarious liability claim is DENIED.

        2.      Direct liability claims

        Gusman seeks summary judgment on her negligence claims against Kroger for two alleged

failures on Kroger’s behalf. Doc. 34, Pl.’s Br., 16, 19. First, Gusman claims that Kroger was negligent

by “fail[ing] to provide its employees with safe and suitable equipment with which to perform their

                                                 - 13 -
 Case 3:19-cv-01763-B Document 64 Filed 08/02/21                      Page 14 of 15 PageID 5216



jobs.” Id. at 16. Second, Gusman claims that “Kroger failed to provide its employees safe conditions

in which to work” by “fail[ing] to adequately staff or train its employees.” Id. at 19. However, genuine

issues of material fact exist as to Kroger’s direct liability.

        First, a genuine issue of material fact exists as to whether Kroger’s “failure to provide . . . safe

and suitable equipment” caused Gusman’s injury. Id. at 16. Though the parties do not dispute that

the Store lacked working cart straps, id. at 5; see Doc. 38, Def.’s Br., 8, “a cart strap could not have

been used on a train of 50 shopping carts.” Doc. 38, Def.’s Br., 8.

        Further, a genuine issue of material fact exists as to whether Kroger was negligent in failing

to provide safe working conditions. Despite Gusman’s arguments to the contrary, see Doc. 34, Pl.’s

Br., 19, Gusman previously “admitted that she was trained” to retrieve shopping carts. Doc. 41, Def.’s

Resp., 6. And though Gusman asserts that Kroger “failed to adequately staff” the Store on the day

of her injury, she has not shown that the alleged failure to staff caused her injury. See Doc. 34, Pl.’s

Br., 19. Indeed, the parties dispute whether cart retrieval was part of Gusman’s duties. See Doc. 34,

Pl.’s Br., 7; Doc. 38, Def.’s Br., 4. Thus, Gusman may have performed those duties regardless of

additional employees and may have suffered the same injury. Therefore, genuine issues of material

fact exist as to both of Gusman’s theories of Kroger’s direct liability.

        Gusman has not met her burden for summary judgment on her claims against Kroger for

vicarious or direct liability. Accordingly, the Court DENIES Gusman’s motion.

C.      Gusman’s Objections to Evidence Are Moot.

        Gusman objects to several pieces of Kroger’s summary-judgment evidence, specifically

“documents Kroger relies on to claim that Gusman was trained regarding the handling of carts.” Doc.

43, Pl.’s Resp., 8–9. However, in light of Gusman’s response to Kroger’s Requests for Admissions, see

                                                   - 14 -
 Case 3:19-cv-01763-B Document 64 Filed 08/02/21                Page 15 of 15 PageID 5217



Doc. 41, Def.’s Resp., 6, and Gusman’s failure to provide compelling evidence that she was not

trained, the Court did not need to rely on the documents in reaching its conclusion that Gusman

has not proved a failure to train. See supra Section III.B.2. Thus, the Court does not rely on the

objected-to evidence in this Order and Gusman’s objections are MOOT.

                                               IV.

                                        CONCLUSION

       For the reasons stated above, the Court DENIES Kroger’s Motion for Summary Judgment

(Doc. 37) and DENIES Gusman’s Motion for Partial Summary Judgment (Doc. 33). Further,

Gusman’s objections, as set forth in her response (Doc. 43) to Kroger’s motion are MOOT.



       SO ORDERED.

       SIGNED: August 2, 2021.




                                              - 15 -
